Currie, J.
We are concerned in this case with the problem of the nature of public rights in the navigable streams of the state and the beds underlying the same, and the protection of such rights. A review of the historical background and a sketching of the development of the recognition of these public rights in the court decisions and statutes of this state should prove to be helpful in passing upon the specific issues presented by the appeals therein.
After the Revolutionary War, the original thirteen states were impoverished and were confronted with the problem of paying the debts created by the war. States without western lands demanded that Virginia, and other states claiming such lands to the west, should cede the same to the Confederation to be sold to pay such debts. In 1783 the Virginia legislature authorized the ceding of the Northwest Territory to the Confederation, and the actual deed of conveyance was executed March 1, 1784. This cession was made upon two conditions: (1) The new states to be admitted as members of the Federal Union were to have the same rights to sovereignty as the original states; and (2) the navigable waters flowing into the Mississippi and the St. j Lawrence rivers, and the carrying places between them, were j to be forever free public highways. These conditions were ¡ incorporated into the Northwest Ordinance of 1787, which j set up the machinery for the government of the Northwest; Territory.
Sec. 1, art. IX of the Wisconsin constitution, adopted by the territorial convention on February 17, 1848, and approved by the act of congress admitting Wisconsin into the Union, incorporated verbatim the wording of the Northwest Ordinance with respect to navigable waters, such section reading as follows:
“The state shall have concurrent jurisdiction on all rivers and lakes bordering on this state so far as such rivers or lakes shall form a common boundary to the state and any other *500state or territory now or hereafter to be formed, and bounded by the same; and the river Mississippi and the navigable waters leading into the Mississippi and St. Lawrence, and the carrying places between the same, shall be common highways and forever free, as well to the inhabitants of the state as to the citizens of the United States, without any tax, impost, or duty therefor.”
The late Adolph Kanneberg wrote an excellent article entitled “Wisconsin Law of Waters,” which appeared in the 1946 Wisconsin Law Review, 345, 349. Mr. Kanneberg was a lawyer who specialized in the field of waters and watercourses and was a recognized authority on the subject not only in Wisconsin, but in the nation. He also served as a member of the Railroad Commission of this state for eight years. In his article Mr. Kanneberg stated:
“The Ordinance of 1787 does not define the term ‘navigable water.’ There was no rule of the federal government for the guidance of the states with respect to that matter. The ordinance merely provided that navigable waters were to be public highways, and thus states like Wisconsin and Oregon, which had vast forests of pine timber which would float, found it to their interests to adopt the saw-log test of navigability, while other states adopted different tests of navigability. The Atlantic states generally adopted the saltwater test of navigability, that is to say, any stream up to the point to which the tide ebbs and flows is navigable. In North Carolina, for example, the Yadkin river which has a width of one hundred seventy-five yards is nonnavigable, whereas in Wisconsin any stream capable of floating a saw log during one or two weeks of the spring or other freshets is navigable.”
One of the early cases which established the “saw-log” test of navigability in the state is that of Olson v. Merrill (1877), 42 Wis. 203, 212. In that case a dam had been built on Levis creek, a small stream in Jackson county, without legislative authority. An action was brought to abate the dam and for damages. Only in certain seasons of the *501year was there sufficient water to permit the running of logs. In order to run logs, fallen trees and “alder towheads” had to be cleared out, and because the stream was very crooked it was necessary to station men along the bank with pikes to keep the logs moving. The court in holding the stream to be navigable made this statement:
“And we deem it essential to the public interest in the pine-growing regions of the state, spoken of in Whisler v. Wilkinson, to adopt the rule collected from the authorities in Angell on Watercourses, sec. 537, and substantially adopted in the charge of the court below: ‘Nor is it essential to the public easement that the capacity of the stream, as above defined, should be continuous; or, in other words, that its ordinary state, at all seasons of the year, should be such as to make it navigable. If it is ordinarily subject to periodical fluctuations in the volume and height of its water, attributable to natural causes, and recurring as regularly as the seasons, and if its periods of high water or navigable capacity ordinarily continue a sufficient length of time to make it useful as a highway, it is subject to the public easement.’ ”
It will thus be seen that Wisconsin, in adopting the saw-log test of navigability, based the same on commercial considerations. Before proceeding to examine some of the later cases and statutes to see whether the same test of navigability still prevails, or whether recreational use of water as well as commercial use may also determine navigability, we turn now to the question of the ownership of the lands underlying our streams.
The United States supreme court in Barney v. Keokuk (1876), 94 U. S. 324, 24 L. Ed. 224, declared that the individual states have the right to determine for themselves the ownership of land under navigable waters. At an early date in its history the Wisconsin court put itself on record as favoring the trust doctrine, that the state holds the beds underlying navigable waters in trust for all of its citizens, subject only to the qualification that a riparian owner on the *502bank of a navigable stream has a qualified title in the stream bed to the center thereof. See the discussion of this subject in McLennan v. Prentice (1893), 85 Wis. 427, 443-445, 55 N. W. 764.
One of the clearest statements of the trust doctrine is found in Illinois Steel Co. v. Bilot (1901), 109 Wis. 418, 426, 84 N. W. 855, 85 N. W. 402, as follows:
“The United States never had title, in the Northwest Territory out of which this state was carved, to the beds of lakes, ponds, and navigable rivers, except in trust for public purposes; and its trust in that regard was transferred to the state, and must there continue forever, so far as necessary to the enjoyment thereof by the people of this commonwealth. Whatever concession the state may make without violating the essentials of the trust, it has been held, can properly be made to riparian proprietors.”
In the case of Franzini v. Layland (1903), 120 Wis. 72, 81, 97 N. W. 499, the court stated:
“This state, by judicial authority so long acquiesced in as to become a rule of property, quite, early established as its policy the doctrine that the title to a riparian proprietor upon a navigable stream goes not by force of his patent, whether received from the government or from the state, but by the mere favor or concession of the state to the center of the stream, subject to all those public rights which were intended to be preserved for the enjoyment of the whole people by vesting the title to the beds of such streams in it in trust for their use.”
Counsel for the company in their brief call attention to a statement made by this court in Angelo v. Railroad Comm. (1928), 194 Wis. 543, 554, 217 N. W. 570, which they contend repudiates the doctrine that the trust extends to the lands underlying a navigable stream, and argue that the title of a riparian owner to the land from high-water mark to the center of the stream is not qualified by a public trust but is absolute. The statement so relied upon in the Angelo Case reads:
*503“. . . yet it is to the bed of water as a means of navigation and as a public highway that the state has assumed the trust, and not to the land under the same as land, for as time goes on the course of the stream may be changed or the body of water disappear, but the land formerly so covered and the title thereto remains.”
We construe the above-quoted statement from the Angelo Case as merely holding that the trust extends only to land under the stream of the navigable water so long as such land constitutes part of the bed of the stream, and if the course of the stream is changed so that such land no longer is part of the river bed, it ceases to be impressed with the public trust.
In the light of this background we next turn our attention to the recognition given by court decisions and statutes to public rights in navigable streams apart from navigation for commercial purposes such as the floating of saw logs.
In the case of Willow River Club v. Wade (1898), 100 Wis. 86, 76 N. W. 273, 42 L. R. A. 305, the plaintiff club, a Minnesota corporation, owned two hundred acres of land along both sides of Willow river, a nonmeandered stream passing through St. Croix county and emptying into the St. Croix river at Hudson, which stream met the saw-log test of navigability. The defendant entered upon the stream in a rowboat from a public highway touching the stream and from such boat at a point in the stream where the plaintiff owned land on both sides caught ten trout, and the action was one to recover $20 damages for the taking of these trout. This court held that although the plaintiff had title to the bed of the stream, nevertheless, it held the same in trust for the use of the public and declared (p. 103) :
“Since the defendant kept within the banks of the river,— within the limits of the public highway; — his fishing was nothing more than the exercise of a right common to the public. We must hold that the Willow river was a public navigable stream, and the defendant was not guilty of trespass by going upon it, as he did, catching the fish in question.”
*504In Diana Shooting Club v. Husting (1914), 156 Wis. 261, 271, 145 N. W. 816, the plaintiff incorporated club had a valid subsisting lease of certain lands abutting on Rock river in Dodge county, including Malzahn’s bay at the point of the alleged trespass by the defendant, which purported to give the plaintiff exclusive hunting privileges upon such lands. On September 24, 1911', without trespassing upon the lands of the plaintiff, the defendant Paul O. Husting (later United States senator from Wisconsin) entered his hunting boat floating upon the waters of Rock river, and with the aid of a pole and paddle propelled it down the river to the place of the alleged trespass for the purpose of shooting wild ducks, and pushed it into a growth of vegetation known as “flag” which grew from the bottom of the water to a height of from four to five feet above the surface. At such time and place the water below defendant’s boat was about twelve inches deep and his boat was floating upon the water. For at least thirty-five years prior to the date of the alleged trespass, Rock river, including Malzahn’s bay, was a natural navigable body of water which had been navigated by the public generally by skiffs and rowboats. This case is significant in that the navigability was established not through any commercial use, such as floating of logs, but through the use of shallow draft boats for purposes of recreation. This court held that no trespass had been committed by the defendant, and stated (p. 271) :
“Navigable waters are public waters and as such they should inure to the benefit of the public. They should be free to all for commerce, for travel, for recreation, and also for hunting and fishing, which are now mainly certain forms of recreation. Only by so construing the provisions of our organic laws can the people reap the full benefit of the grant secured to them therein. This grant was made to them before the state had any title to convey to private parties, and it became a trustee of the people charged with the faithful execution of the trust created for their benefit. Riparian owners, *505therefore, took title to lands under navigable waters with notice of such trust and subject to the burdens created by it. It was intended that navigable waters should be public navigable waters, and only by giving members of the public equal rights thereon so far as navigation and its incidents are concerned can they be said to be truly public.
“Hunting on navigable waters is lawful when it is confined strictly to such waters while they are in a navigable stage, and between the boundaries of ordinary high-water marks. When so confined it is immaterial what the character of the stream or water is. It may be deep or shallow, clear or covered with aquatic vegetation.”
The Michigan supreme court in Collins v. Gerhardt (1926), 237 Mich. 38, 211 N. W. 115, held that a trout fisherman who waded a river, angling as he went, was not guilty of trespass on the lands of plaintiff who was a riparian owner owning the land on the banks and to the center of the stream. Michigan also applies the saw-log test of navigability and the particular stream involved was held to meet such test. This Michigan decision is in accord with the concurring opinion of Mr. Justice Marshall in Willow River Club v. Wade, supra, wherein he declared (p. 104) :
“In my judgment the right of fishing in navigable waters is common to all, and exercisable, so far as it can be done without trespass on the banks thereof, whether the person exercising such right be at the time navigating the stream in a boat or otherwise floating upon the surface of the water, or traveling upon the bed in the shallows, or anywhere in any manner, between the lines of ordinary high-water mark.”
In 1911 Wisconsin enacted the first Water Power Act (ch. 652, Laws of 1911), which contained a new definition of navigable streams and rivers which was very similar in wording to our present sec. 30.01 (2), Stats., which reads:
“All rivers and streams which have been meandered and returned as navigable by the surveyors employed by the government of the United States, and all rivers, streams, sloughs, bayous, and marsh outlets, whether meandered or nonme-*506andered which are navigable in fact for any purpose whatsoever are hereby declared navigable to the extent that no dam, bridge, or other obstruction shall be made in or over the same without the permission of the legislature.”
Therefore, since 1911 it is no longer necessary in determining navigability of streams to establish a past history of floating of logs, or other use of commercial transportation, because any stream is “navigable in fact” which is capable of floating any boat, skiff, or canoe, of the shallowest draft jUsed for recreational purposes. Thus, Mr. Kanneberg, in 'his article hereinbefore mentioned, stated (1946 Wisconsin Law Review, 347) :
“Thus in Wisconsin when it is said that a water is navigable, it is merely a different way of saying that it is public— public not only for navigation, but for hunting, fishing, recreation, and for any other lawful purpose.”
The Minnesota court nearly sixty years ago in Lamprey v. State (1893), 52 Minn. 181, 199, 53 N. W. 1139, declared :
“But if, under present conditions of society, bodies of water are used for public uses other than mere commercial navigation, in its ordinary sense, we fail to see why they ought not to be held to be public waters, or navigable waters, if the old nomenclature is preferred. Certainly, we do not see why boating or sailing for pleasure should not be considered navigation, as well as boating for mere pecuniary profit.”
Our present Water Power Law dates from 1915 (ch. 380, Laws of 1915) and such act contained a provision (sec. 1596-7, Stats. 1915) which required the Railroad Com/mission (predecessor to the Public Service Commission), in granting a permit to construct a dam upon a navigable stream, to find that “the proposed dam will not materially obstruct existing navigation or violate other public rights.” This same provision is now contained in sec. 31.06 (3), Stats.
*507The nature of “these other public rights” referred to in sec. 31.06 (3), Stats., is elucidated in the opinion of this court in Nekoosa-Edwards Paper Co. v. Railroad Comm. (1930), 201 Wis. 40, 46, 228 N. W. 144, 229 N. W. 631. That case involved a review of an order of the Railroad Commission denying the plaintiff company a permit or license to maintain a dam on Four Mile creek, a stream flowing into the Wisconsin river. Application for the permit was made under secs. 31.31 to 31.33 (the Milldam Act), which applies to streams “not navigable for any purpose.” The license was denied for the reason that the commission found that the stream was navigable and that such a dam must be authorized pursuant to secs. 31.05 to 31.09. Mr. Justice Crownhart, speaking for the court, declared (p. 46) :
“Indeed, courts have recognized, and now more than ever before recognize, the public’s interest in pleasure and sports as a measure of public health. State ex rel. Hammann v. Levitan, 200 Wis. 271, 228 N. W. 140. In fact, navigable waters, in contrast with nonnavigable waters, is but one way of expressing the idea of public waters, in contrast with private waters. Boating for pleasure is considered navigation as well as boating for pecuniary profit. State v. Korrer, 127 Minn. 60, 148 N. W. 617, 1095; L. R. A. 1916 C, p. 139.
“Many of the meandered lakes and streams of this state, navigable in law, have ceased to be navigable for pecuniary gain. They are still navigable in law, that is, subject to the use of the public for all the incidents of navigable waters. As population increases, these waters are used by the people for sailing, rowing, canoeing, bathing, fishing, hunting, skating, and other public purposes. While the public right may have originated in the older use or capacity of the waters for navigation, such public right having once accrued, it is not lost by the failure of pecuniary profitable navigation, but resort may be had thereto for any other public purpose. Our state has for many years been extensively engaged in the propagation of fish and the stocking of the waters of the state with fish fry in order that the public may more fully enjoy the sport and recreation of fishing. By reason of the/> *508state s enterprise in behalf of the public, the small streams of the state are fishing streams to which the public have a right to resort so long as they do not trespass on the private property along the banks.”
The foregoing quotation from the opinion in Nekoosa-Edwards Paper Co. v. Railroad Comm., supra, seems to imply that there first must have been navigation for pecuniary gain in order to make a stream navigable so as to give rise to public rights for recreation therein. However, as we have previously explained herein, we do not deem the test of navigability under the definition contained in sec. 30.01, Stats., to require proof of prior navigable use for pecuniary gain as a condition precedent to a finding of navigability.
The 1929 legislature enacted ch. 523, Laws of 1929, which amended sec. 31.06 (3), Stats., so as to provide that the enjoyment of scenic beauty is a public right to be considered by the Public Service Commission in making findings as to whether a permit for a proposed dam shall be issued. Thus we have a further public right in navigable streams recognized by legislative enactment which is highly illustrative of the trend to extend and protect the rights of the public to the recreational enjoyment of the navigable waters of the state.
Pursuant to this last-mentioned amendment to sec. 31.06, Stats., the Public Service Commission (Docket 2—WP—326) denied an application of the Mellen Granite Company for a permit to construct a dam across the Potato river in Iron county for the reason that waterfalls and cataracts for about one mile of river in a scenic gorge would be forever destroyed.
We now come to the specific issues presented on this appeal. We have gone to considerable length in tracing the historical development in Wisconsin of the recognition of public rights in our navigable streams, other than the right *509of commercial navigation, because we believe the same to be highly pertinent in passing upon the specific questions raised herein.
The first of these questions is whether there is any right of review under ch. 227, Stats, (the Uniform Administrative Procedure Act), of the findings of the Public Service Commission made pursuant to secs. 31.06 (3), and 31.08, Stats., as a condition precedent to the issuing of a permit for the construction of a dam in a navigable stream.
Sec. 31.08, Stats., provides as follows:
“Upon receipt of an application under section 31.07 procedure shall be had substantially as required by section 31.06, and if the commission shall find that such operation and maintenance does not materially obstruct existing navigation or violate other public rights and will not endanger life, health, or property, a permit is hereby granted to the applicant.”
The company contends that the permit for a dam provided in sec. 31.08, Stats., is in the nature of a “legislative grant’’ and has the same effect as if the legislature itself had by special act authorized the construction of the dam, as was the legislative practice before the enactment of the first Water Power Act in 1911. The trial court in its memorandum opinion upheld the company in this'contention.
There are three sections of the statutes which must be considered in determining whether the findings of the commission in the instant case are subject to review under ch. 227, Stats., such sections being 31.28, 196.41, and 227.15.
Sec. 31.28, Stats., provides:
“Orders of the commission shall be subject to review in the manner provided in ch. 227.”
Sec. 196.41, Stats., provides:
“Any order or determination of the commission may be reviewed in the manner provided in ch. 227.”
*510Sec. 227.15, Stats., provides:
“Administrative decisions, which directly affect the legal rights, duties, or privileges of any person, whether, affirmative or negative in form, except the decisions of the department of taxation, the commissioner of banks, and the commissioner of savings and loan associations, shall be subject to judicial review as provided in this chapter; but if specific statutory provisions require a petition for rehearing as a condition precedent, review shall be afforded only after such petition is filed and determined.”
Prior to the adoption of the Uniform Administrative Procedure Act by the legislature in 1943, sec. 31.28, Stats. 1941, read:
“The state or any party to a proceeding authorized by this chapter to be had before the commission may have a review in the circuit court for Dane county of any order, finding, or determination made therein by the commission, . . .”
The company concedes that under the foregoing wording of sec. 31.28, Stats., as it existed before it was amended by ch. 375, Laws of 1943, which created the Uniform Administrative Procedure Act, there would have been a right of review of the findings of the commission in the instant case in the circuit court for Dane county; but contends that because only “orders” of the commission are referred to in present sec. 31.28, such findings are no longer so reviewable.
The Uniform Administrative Procedure Act (present ch. 227, Stats.) was drafted by the committee on administrative tribunals of the State Bar Association of which Mr. Ralph M. Hoyt was chairman, and the association sponsored such act. After adoption of the act, Mr. Hoyt contributed an article which was published in the 1944 Wisconsin Law Review, 214, explaining the act and the objectives sought to be accomplished thereby. A reading of the entire article clearly establishes that the sole purpose of the legislature in adopting the act was to establish a uniform method of review *511and there was no intent to abolish any existing right of review. In his article Mr. Hoyt stated (p. 229) :
“Each of the seventy-odd separate statutes prescribing methods of review was specifically changed over into a mere reference to the new act, the usual form of language being: ‘Any order of the board shall be subject to review in the manner provided in chapter 227.’ ”
The foregoing explains the change in wording of sec. 31.28, Stats., hereinbefore mentioned. Sec. 227.20 permits a review of the findings of an administrative board or commission as an incident of the review of an administrative decision granted by sec. 227.15. Ordinarily such decisions take the form of an order and that undoubtedly accounts for the present wording of sec. 31.28, and such wording was not intended as a limitation on the right of review granted by sec. 227.15.
It is our conclusion that secs. 31.28, 196.41, and 227.15, Stats., must all be construed together, keeping in mind that there was 'no legislative intent in enacting the Uniform Administrative Procedure Act of 1943 to abolish any existing circuit court right of review. The findings of the commission in the instant case constitute a final decision or determination by the commission upon which a permit is to be issued to the plaintiff company. Therefore, such a decision is reviewable under sec. 227.15.
The second question to be passed upon is whether the petitioner Muench is a person “aggrieved” and “directly affected,” under the provisions of sec. 227.16 (1), Stats., by the decision of the commission in this instance which is reviewable under sec. 227.15. The company contends that Muench is not directly affected by the commission’s decision because he has no direct pecuniary interest which would be jeopardized by the issuance of a permit to erect the dam. The right of the citizens of the state to enjoy our navigable streams for recreational purposes, including the enjoyment *512of scenic beauty, is a legal right that is entitled to all the protection which is given financial rights.
Mr. Justice Vinje in his decision in Diana Shooting Club v. Husting, supra, stated (p. 271) :
“The wisdom of the policy which, in the organic laws of our state, steadfastly and carefully preserved to the people the full and free use of public waters, cannot be questioned. Nor should it be limited or curtailed by narrow constructions. It should be interpreted in the broad and beneficent spirit that gave rise to it in order that the people may fully enjoy the intended benefits.”
We believe the foregoing language of Mr. Justice Vinje is equally applicable to the construction which we should place upon sec. 31.06 (3), Stats., which gives legislative recognition to the rights of our citizens to enjoy the navigable waters of this state for recreational purposes, and that such rights should not be “limited or curtailed by narrow constructions.” Such rights would be severely limited, curtailed, or endangered if we did not hold that any citizen who has appeared at a hearing of the Public Service Commission, held under sec. 31.06 with respect to an application to erect a dam in a navigable stream, is “aggrieved” and "directly affected” by a decision of the commission finding that public rights will not be violated by erection of a proposed dam so as to entitle him to petition for review under sec. 227.15. We conclude that petitioner Muench was therefore entitled to petition the circuit court for review.
(~ Our holding in this respect is in keeping with the trend ' manifested in the development of the law of navigable waters in this state to extend the rights of the general public to the [recreational use of the waters of this state, and to protect [the public in the enjoyment of such rights:
The third question to be passed upon is whether it was error for the trial court to deny the petition made by the attorney general, in the name of the state, to intervene in the review proceedings.
*513Sec. 227.16 (1),-Stats., provides, “the court, in its discretion, may permit other interested persons to intervene.” In fairness to the trial court it should be stated that the state’s petition for intervention was not denied on the basis of an exercise of the discretion so granted to the court by sec. 227.16 (1), but rather on the ground that there were no valid pending proceedings for review in which the state could intervene. When public rights to the recreational enjoyment of the navigable waters of the state may be violated by the issuance of a permit to erect a dam, it is clearly the duty of the state to appear in behalf of the public in the proceedings pending before the Public Service Commission on the application for permit. In the instant case the state, through its Conservation Commission, did make such appearance before the Public Service Commission and did petition for rehearing, thus complying with the requirements of sec. 196.405 (2), and therefore was entitled to intervene in the proceedings for review in circuit court. It would have to be a highly unusual case in which it would not be an abuse of discretion for the trial court to deny the state the right to intervene in review proceedings where public rights are at stake.
Counsel for the company advances as an argument, in opposition to the state’s application to intervene in the review proceedings, that such intervention was entirely unnecessary because it is the duty of the Public Service Commission, and not the attorney general, to represent the state in the proceedings upon the application of the company for a permit to erect a dam. The Public Service Commission in conducting hearings upon applications made under ch. 31, Stats., for the erection of a dam in a navigable stream, and making its findings on the issues presented, is acting in a judicial1 capacity. In such a proceeding where the .dam is one to *514produce electric power, as in the instant case, there are usually conflicting interests represented. On the one side is the applicant, together with those persons and interests who will benefit from the power to be generated as a result of the construction of the dam, and who therefore favor granting the application; while on the other side are those citizens and organizations which are interested from the standpoint of the public use of the stream for recreational purposes and oppose the application for permit on the ground that such public rights will be endangered or destroyed if the dam be constructed. To hold that the Public Service Commission should not only decide between these conflicting interests in its judicial capacity, but also should represent the state in protecting public rights, would make the commission both judge and advocate at the same time. Such a concept violates our sense of fair play and due process which we believe administrative agencies acting in a quasi-judicial capacity should ever observe.
The fourth and last question which confronts us is the constitutionality of the so-called "county board law” which was enacted in 1947, and constitutes the last portion of sec. 31.06 (3), Stats., reading as follows:
“. . . but in case of a dam or flowage located outside the boundaries of a state park or state forest no permit shall be denied on the ground that the construction of such proposed dam will violate the public right to the enjoyment of fishing, hunting, or natural scenic beauty if the county board or boards of the county or counties in which the proposed dam and the flowage created thereby are located by a two-thirds vote approve the construction of such dam.”
We are called upon to pass on the constitutionality of this enactment, although the case is here on questions of procedure rather than on the merits, because the Public Service Commission made no finding as to whether the proposed dam would violate public rights to the enjoyment of fishing, hunting, and scenic beauty. Therefore, the constitutionality of *515the “county board law” will determine whether the judgment should be reversed with directions to the circuit court to remand the matter to the commission for the making of additional findings as to whether the public rights of fishing, hunting, and scenic beauty will be violated by the proposed dam, which would be necessary if such enactment is unconstitutional ; or whether the cause should be merely remanded to the circuit court for review upon the present findings of the commission, which would be proper if the “county board law” be constitutional.
Sec. 22, art. IV of the Wisconsin constitution provides:
“The legislature may confer upon the boards of supervisors of the several counties of the state such powers of a local, legislative and administrative character as they shall from time to time prescribe.”
We interpret the foregoing section of the constitution to mean that the state may only delegate to county boards powers of a local character, and may not delegate powers over matters of state-wide concern.
In the case of Monka v. State Conservation Comm. (1930), 202 Wis. 39, 231 N. W. 273, this court had before it the constitutionality of two statutes enacted in. the furtherance of conservation of fish and game for the general welfare and benefit of all the people, although relating to Lake Michigan only. It was contended that such two statutes were unconstitutional under sec. 18, art. IV, Const., providing:
“No private or local bill which may be passed by the legislature shall embrace more than one subject, and that shall be expressed in the title.”
The court held that bills on subjects of such general and state-wide concern as the furtherance of the conservation of fish and game were not merely “local” because in their execution they operated territorially upon a particular section of the state only. This decision would seem to be decisive on the issue of constitutionality presented in the instant case, *515abecause interference with public rights of hunting, fishing, and scenic beauty by the erection of a dam on a navigable stream is of state-wide concern, even though the dam and the flowage created thereby are located in one or more particular counties.
The state of Kansas has a provision in its state constitution very similar in wording to sec. 22, art. IV of our Wisconsin constitution which authorized the Kansas legislature to delegate only matters of local character to county boards. In State ex rel. Perkins v. Hardwick (1936), 144 Kan. 3, 8, 57 Pac. (2d) 1231, the Kansas supreme court had before it the constitutionality of a statute authorizing the board of county commissioners of any county to devise methods and means to stop the drifting of soil in their respective counties. The Kansas court held that the statute was intended to prevent drifting as caused by wind and not by water and that the problem was one of state-wide concern and not of local character, and therefore the act was unconstitutional. In its decision the court stated:
"It does not seem to need much consideration of the matter to perceive that the situation was not of local character in any respect, but affected a wide area, not limited even to the state of Kansas. . . .
“. . . In our judgment, the evil to be eradicated and the injury to be remedied come not from any local situation nor from any county situation, but from one that is almost statewide and that cannot by any' fiat of the legislature be limited in its scope. The attempted delegation of power to legislate violates the provisions of our constitution.”
It is our considered judgment that the “county board law” contained in the last portion of sec. 31.06 (3), Stats., which provides that it shall be unnecessary for the Public Service Commission to make any findings as to whether a proposed dam would violate public rights to the enjoyment of fishing, hunting, or natural scenic beauty, if the county *515bboard (or boards) of the county (or counties) where the dam and flowage are to be located, has approved the construction of the dam by a two-thirds vote, is unconstitutional. This requires that the case be remanded to the Public Service Commission to make findings on the question of the possible violation of such public rights by the construction of the proposed dam.
The state contends that the Namekagon river, on which the proposed dam is to be erected, is famous throughout the eastern half of the United States because of its scenic beauty, desirability for float trips and canoeing, and for a type of fishing water which the federal fishing and wildlife service has described as rapidly disappearing from the state of Wisconsin. The Public Service Commission will be required to make findings as to whether public rights for the recreational enjoyment of this stream in its present natural condition outweigh the benefits to the public which would result in the construction of the dam.
By the Court. — Judgment reversed with directions to remand the cause to the Public Service Commission for further proceedings in accordance with this opinion.
A motion for rehearing was granted on June 23, 1952, and oral argument was heard September 18, 1952.
A. D. Sutherland of Fond du Lac, for the appellant V. J. Muench.
For the appellant state of Wisconsin there was a brief by the Attorney General and Roy G. Tulane, assistant attorney general, and oral argument by Mr. Tulane.
For the respondents there was a brief by Glen H. Bell and Charles P. Seibold, both of Madison, and Douglas & Omernik of Spooner, and oral argument by Mr. Bell, Mr. Seibold, and Mr. E. E. Omernik.
There was also a brief by Maloney & Wheeler of Madison, as amicus curiae.

 This word is corrected to read “quasi-judicial.” See opinion on rehearing, post, p. 515p. Reporter.